Citation Nr: 1243390	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  09-31 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a schedular disability evaluation in excess of 10 percent for iritis, right eye. 

2.  Entitlement to an extraschedular disability evaluation in excess of 10 percent for iritis, right eye. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from March 1983 to May 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in North Little Rock, Arkansas.

The issue of entitlement to service connection for headaches to include as secondary to service-connected iritis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.

The issue of entitlement to an extraschedular rating in excess of 10 percent for iritis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's right eye visual acuity has been 20/50 for the majority of the appeals period.

2.  The Veteran's right eye disability is not manifested by visual field deficit or incapacitating episodes.


CONCLUSION OF LAW

 The criteria for the assignment of a disability rating in excess of 10 percent for service-connected iritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.79, 4.84a, Diagnostic Code 6003 (as in effect prior to December 10, 2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  The Veteran was notified of the provisions of the VCAA by the RO in correspondence dated in March 2008.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  The letter informed the Veteran that in order to establish a higher rating, the evidence would need to show that his disability had increased in severity.  He was informed of the type of evidence that could be submitted to support his claim. Subsequently, the claim was reviewed and a supplemental statement of the case (SSOC) was issued in August 2010.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  Subsection (b)(3) was also added and notes that no duty to provide § 5103(a) notice arises "[u]pon receipt of a Notice of Disagreement" or when "as a matter of law, entitlement to the benefit claimed cannot be established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  Notice as to this matter was also provided in the March 2008 letter.

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  A review of the claims file also shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  His service treatment records and post-service VA and private treatment records have been associated with the claims file.  The Veteran has also been provided with a fee-based examination in April 2008 and a VA examination in July 2010 to assess the current nature of his right eye disorder.  The Board finds that the examination was adequate to allow proper adjudication of the issue on appeal.  The examiner conducted a complete examination, recorded all findings considered relevant under the applicable diagnostic code, and considered the full history of the disability.  

Additionally, the Veteran has not stated nor is there evidence indicating that there has been a material change in the severity of his eye disability since he was last examined in July 2010.  See 38 C.F.R. § 3.327(a) (2012).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  The Board concludes that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. 
§ 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2012); Barr, 21 Vet. App. at 312.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Additionally, the Veteran has declined the opportunity to present testimony before a Veterans Law Judge.  Therefore, the Board finds the case is adequately developed for appellate review.


Legal Criteria - General

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Court has held that 'staged' ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

During the pendency of the appeal, the criteria for rating eye disabilities changed.  Nevertheless, as the Veteran filed his claim prior to December 10, 2008, the appeal will be considered under the prior rating criteria.  73 Fed. Reg. 66543 (Nov. 10, 2008).

In this case, iritis as applied to criteria in effect prior to December 10, 2008, is evaluated under Diagnostic Code and 6003 for iritis, relevant to diseases of the eye.  38 C.F.R. § 4.84a, Diagnostic Code 6003.  

Under the criteria for evaluating diseases of the eye, Diagnostic Codes 6000 through 6009, in chronic form, are to be rated from 10 percent to 100 percent disabling for impairment of visual acuity or loss of field of vision, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  A minimum rating of 10 percent is to be assigned during active pathology.  38 C.F.R. § 4.84, Diagnostic Codes 6000-6009.

Ratings for impairment of visual acuity, as previously mentioned, are found in Diagnostic Codes 6061 through 6079, which provide a chart wherein the visual acuity in one eye is compared to the visual acuity in the other eye to achieve the bilateral rating.  38 C.F.R. § 4.84a, Diagnostic Codes 6061-6079, Table V.

A 10 percent disability rating is warranted for visual acuity where the vision is 20/50 in one eye and 20/50 in the other eye; or where vision is 20/40 in one eye and 20/50 in the other; or where vision is 20/70 in one and 20/40 in the other.  Diagnostic Codes 6078, 6079.

A 20 percent disability rating is warranted for visual acuity where the vision is 20/70 in one eye and 20/50 in the other; or where vision is 20/100 in one eye and 20/50 in the other; or where vision is 20/200 in one and 20/40 in the other; or where vision is 15/200 in one eye and 20/40 in the other.  Diagnostic Codes 6077, 6078.

Ratings for impairment of field vision are evaluated from 10 to 30 percent under Diagnostic Codes 6080 and 6081.  A disability rating in excess of 10 percent under Diagnostic Code 6080 requires (a) concentric contraction of visual field to 60 degrees, but not to 45 degrees, bilaterally; (b) concentric contraction of visual field to 45 degrees, but not to 30 degrees, bilaterally; (c) concentric contraction of visual field to 30 degrees, but not to 15 degrees, bilaterally; (d) concentric contraction of visual field to 15 degrees, but not to 5 degrees unilaterally or bilaterally; (e) concentric contraction of visual field to 5 degrees unilaterally or bilaterally; (f) loss of nasal half of visual field, bilaterally; or (g) loss of temporal half of visual field, bilaterally.

Regarding the determination of field loss, the extent of contraction of visual field in each eye is determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in table III of VA's Rating Schedule for determining average concentric contraction of visual fields. The degrees lost are then added together to determine total degrees lost. This is subtracted from 500.  The difference represents the total remaining degrees of visual field.  The difference divided by eight represents the average contraction for rating purposes.  38 C.F.R. § 4.76a.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual background

The Veteran asserts that his right eye disorder is worse than the 10 percent assigned disability rating. 

VA Medical Center treatment reports note that the Veteran is followed in Optometry for his eye condition.  In an April 2007 VA progress note, the Veteran was treated for foreign body sensation in the right eye and what sounded like a rash around the right eye.  He was started on Pred Forte.  The examiner noted that the Veteran reported poor compliance with the medication and that he did not appear dilated at the exam.  Physical examination found visual acuity with correction is 20/50 +1 pinholing to 20/50 +2, on the right, and 20/20 -1 on the left.  The assessment was minimal anterior chamber reaction, asymptomatic.  The examiner noted that the Veteran's complaints of irritation do not correlate with the minimal anterior chamber inflammation, perhaps secondary to old trauma.  He was given a prescription for artificial tears for his discomfort. 

In a February 2008 VA optometry progress note, the Veteran reported that he was asymptomatic without pain or photophobia.  The correct vision acuity in the right eye was 20/25 and in the left eye was 20/20.  Visual fields were full to finger counting.  The impression was old vitreal/retinal hemorrhage in the right eye with low grade anterior uveitis and angle recession. 

At the fee-based examination in April 2008, the Veteran reported symptoms of some difficulty with night vision, pain, redness, tearing and blurred vision.  On the physical examination of the eye, there was no eye or lacrimal duct disease detected.  There was no evidence of any congestive or inflammatory glaucoma.  Funduscopy examination was within normal limits.  Intraocular pressure measurement was 19mmHg which is considered normal.  Keratoconus was not present.  The correct far vision in the right eye was 20/30 and the corrected near vision in the right eye was 20/50.  Visual fields were within normal limits by confrontation.  The examiner stated that there was no evidence of any diplopia.  Anterior segment examination revealed the presence of a full thickness corneal scar and corresponding peripheral iris defect and a traumatic cataract in the right eye, which the examiner stated was the source of the Veteran's blurred vision.

In an August 2008 VA progress note, the Veteran complained of redness and irritation with sensitivity to light and pain.  The corrected vision acuity in the right eye was 20/40 and in the left eye was 20/15.  The impression was recurrent anterior uveitis.

During an August 2008 VA optometry follow-up, the Veteran stated he was taking the eye drops every two hours but his eye was still red and inflamed.  He stated it seemed to gradually improve over the last two days, but it was red again upon waking.  The corrected vision acuity in the right eye was 20/400 and in the left eye was 20/20.  The impression was recurrent anterior uveitis in the right eye.

In an August 2008 letter, the Veteran reported that his right eye had worsened and was very red and made it difficult to see.  He reported he was a truck driver and was given eye drops which did not work for him.  He had been taking off time from work because of his service-connected right eye.  

At the July 2010 VA examination, the Veteran reported symptoms of some watering, irritation, itchiness, and blurring.  On the physical examination of the eye, there was no visual field defect.  The corrected far vision in the right eye was 20/20- and the corrected near vision in the right eye was 20/20, and both corrected far and near vision in the left eye was 20/20 .  The examiner stated that there was no evidence of any diplopia, abnormal lacrimal duct function, abnormal eyelids, chronic conjunctivitis, lagophthalmos, symblepharon, ptosis, nystagmus, eyelash loss, or eyebrow loss.  The examiner noted residuals of the eye injury included iridiodialysis.  The diagnosis was history of recurrent iritis. 

Analysis

The preponderance of the above evidence demonstrates that the Veteran is not entitled to a schedular disability evaluation in excess of 10 percent for his service-connected right eye disability at any time during the pendency of this claim.  The record demonstrates that the Veteran does not suffer from a visual field deficit in either eye.  As such, a higher disability evaluation based on visual field deficit is not warranted.  38 C.F.R. § 4.79.  Likewise, the Veteran has not alleged suffering from incapacitating episodes as a result of this disability and the remaining evidence of record fails to reflect such episodes either.  As such, a higher disability evaluation based on incapacitating episodes is not warranted.  

Finally, the preponderance of the evidence demonstrates that a higher disability evaluation based on impaired visual acuity is not warranted.  As already noted, the visual acuity in the Veteran's right eye has never been worse than 20/50, and although there was a brief occasion in early August 2008, when visual acuity in the right eye was 20/400, this is not evidence of a distinct period of worse symptomatology that would warrant a staged rating in excess of 10 percent.  A subsequent record dated later in July 2010, indicates that the Veteran's right eye visual acuity had already improved to 20/20.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thereafter, visual acuity in that eye was never worse than 20/50.

The Board also recognizes that the Veteran believes he is entitled to a disability evaluation in excess of 10 percent for his service-connected right eye disability.  However, the Veteran has not provided VA with any evidence, lay or otherwise, to demonstrate that he meets the rating criteria necessary for a higher disability evaluation.

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to a disability evaluation in excess of 10 percent for retinal iritis of the right eye must be denied.


ORDER

Entitlement to a schedular disability evaluation in excess of 10 percent for iritis, right eye is denied. 


REMAND

The Veteran contends that he is entitled to an increased rating for his service-connected iritis, currently rated at 10 percent disabling, as it interferes with his employment.  

In his August 2009 substantive appeal, the Veteran reported that on three separate occasions he had been prescribed drops for pain, inflammation, redness, and infection in the right eye.  However, he could not take the medication because it dilated his eye and made his vision blurry.  He stated that he would take them at night after spending the day working as at truck driver, but he would wake up with blurred vision and sensitivity to daylight.  

In a July 2010 VA examination, the Veteran reported that in the last year he has lost two weeks of work due to his iritis.  The examiner noted no significant effects on employment. 

The severity of a service-connected disability is ascertained, for VA rating purposes, by the application of rating criteria set forth in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (Schedule).  To evaluate the severity of a particular disability, it is essential to consider its history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2012).

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where schedular evaluations are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities is made.  The governing norm in an exceptional case is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R § 3.321(b)(1) (2012).

The Board notes that in the June 2009 statement of the case and August 2010 supplemental statement of the case, the RO did not determine whether his iritis presented an exceptional disability picture which warrants an extraschedular evaluation.  As the Veteran has submitted evidence consisting of symptoms not contemplated by the VA schedule, the case warrants extraschedular consideration, and referral to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should send the Veteran notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation as to the information or evidence needed to substantiate a claim for an extraschedular rating under 38 C.F.R. § 3.321(b) for his service-connected iritis and an explanation as to the information and evidence needed establish an effective date for an extraschedular rating.

The AMC/RO should also notify the Veteran that evidence that could be pertinent to his claim includes documentation of time lost from work and statements from supervisors and/or co-workers concerning interference with employment associated with his iritis.

2.  The AMC/RO should contact the Veteran and obtain the names and addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who treated the Veteran for his service-connected eye disability since August 2008.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and her representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

3.  Thereafter, the AMC/RO should refer the Veteran's claim for a rating in excess of 10 percent for iritis to the Chief Benefits Director of VA's Compensation and Pension Service for an extra-schedular evaluation under 38 C.F.R. § 3.321.  

4.  After the development requested above has been completed to the extent possible, the RO should review the record.  If the benefit is denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter  the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).





____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


